Exhibit 10.1

 



Resignation of Ehud Reiger

as Director

of

CANNABICS PHARMACEUTICALS INC.

 

The following is a true copy of the Resignation as Director and Board Member of
the Corporation, as of this 7th day of October, 2019;

 

WHEREAS the undersigned was appointed as Director and Board Member of the
Corporation and has served in said capacity to date, he has determined at this
time to formally RESIGN and renounce all further corporate designation or
affiliation with the Company, and severs any and all officials ties, duties,
obligations or liabilities regarding Cannabics Pharmaceuticals Inc., and does
hereby, by affixing, his signature hereto, officially as his last corporate act,
DOES HEREBY RESIGN.

 

 

 

 

DATED: 7th October, 2019

 

 

 

/s/ Ehud Reiger                             

Ehud Reiger

 

